            Case MDL No. 2942 Document 425 Filed 06/05/20 Page 1 of 3



                              UNITED STATES JUDICIAL PANEL
                              ON MULTIDISTRICT LITIGATION


IN RE: COVID-19 Business Interruption            )
Protection Insurance Litigation                  )               MDL No. 2942

        THE HARTFORD’S INTERESTED PARTY RESPONSE IN OPPOSITION
           TO MOTIONS TO TRANSFER PURSUANT TO 28 U.S.C. § 1407

        Pursuant to 28 U.S.C. § 1407 and Rules 6.2(e) and 7.2(a) of the Rules of Procedure of the

Judicial Panel on Multidistrict Litigation, defendants The Hartford Financial Services Group,

Inc., Hartford Fire Insurance Company, Sentinel Insurance Company, Ltd., Hartford Casualty

Insurance Company, Hartford Underwriters Insurance Company, and Twin City Fire Insurance

Company (together, “The Hartford”)1 hereby submit this interested party response in opposition


1
 Hartford Fire Insurance Company, Sentinel Insurance Company, Ltd., Hartford Casualty Insurance
Company, Hartford Underwriters Insurance Company, and Twin City Fire Insurance Company are direct
or indirect subsidiaries of The Hartford Financial Services Group. These entities are defendants in one or
more of the following 29 actions that plaintiffs have designated as related: SA Hospitality Group, LLC, et
al. v. Hartford Financial Services Group, Inc., et al., No. 1:20-cv-03258 (S.D.N.Y., filed Apr. 24, 2020);
Pigment Inc. v. The Hartford Financial Services Group, Inc., et al., No. 3:20-cv-00794 (S.D. Cal., filed
Apr. 28, 2020); Lansdale 329 Prop, LLC, et al. v. Hartford Underwriters Insurance Company, et al., No.
2:20-cv-02034 (E.D. Pa., filed Apr. 27, 2020); GCDC LLC d/b/a GCDC Grilled Cheese Bar v. The
Hartford Financial Services Group, Inc., et al., No. 1:20-cv-01094 (D.D.C., filed Apr. 27, 2020); Lina
Kim, DDS, P.S. v. Sentinel Insurance Company Limited, No. 2:20-cv-00657 (W.D. Wash., filed Apr. 30,
2020); Arnell Prato, DDS, PLLC v. Sentinel Insurance Company Limited, No. 3:20-cv-05402 (W.D.
Wash., filed Apr. 29, 2020); Mario D. Chorak, DD, P.S. v. Hartford Casualty Insurance Company, No.
2:20-cv-00627 (W.D. Wash., filed Apr. 24, 2020); Food for Thought Caterers Corp. v. The Hartford
Financial Services Group, Inc., et al., No. 1:20-cv-03418 (S.D.N.Y., filed May 1, 2020); Boozer-Lindsey,
P.A.,L.L.C., d/b/a Athens Dental Works v. Sentinel Insurance Company, Ltd., No. 6:20-cv-00235 (E.D.
Tex., filed May 4, 2020); Black Magic, LLC d/b/a Black Magic Cafe v. The Hartford Financial Services
Group, Inc., et al., No. 2:20-cv-01743 (D.S.C., filed May 4, 2020); Andrew Lee, DDS v. Sentinel
Insurance Company, Limited, No. 3:20-cv-05422 (W.D. Wash., filed May 4, 2020); Hair Studio 1208,
LLC v. Hartford Underwriters Insurance Co., No. 2:20-cv-02171 (E.D. Pa., filed May 5, 2020); Rencana
LLC, d/b/a Core Reform Pilates and The Irvine Company LLC v. The Hartford Financial Services Group,
Inc., et al., No. 3:20-cv-00611 (D. Conn., filed May 4, 2020); Consulting Advantage Inc. v. The Hartford
Fire Insurance Company, et al., No. 3:20-cv-00610 (D. Conn., filed May 4, 2020); Little Stars
Corporation d/b/a The Little Gym of Gilbert v. Hartford Underwriters Insurance Company, et al., No.
3:20-cv-00609 (D. Conn., filed May 4, 2020); Sharde Harvey DDS PLLC v. The Hartford Financial
Services Group, Inc., et al., No. 1:20-cv-03350 (S.D.N.Y., filed Apr. 29, 2020); The Eye Care Center of
New Jersey, PA v. The Hartford Financial Services Group, Inc., et al., No. 2:20-cv-05743 (D.N.J., filed
May 8, 2020); Glow Medispa, LLC v. Sentinel Insurance Company, Limited, No. 2:20-cv-00712 (W.D.
Wash., filed May 12, 2020); Graileys, Inc. d/b/a Graileys Fine Wines v. The Hartford Fire Insurance
            Case MDL No. 2942 Document 425 Filed 06/05/20 Page 2 of 3



to the pending motions to transfer pursuant to 28 U.S.C. § 1407 filed by plaintiffs in the above-

captioned litigation pending before the Judicial Panel on Multidistrict Litigation (“JPML”).

       The Hartford opposes transfer of all insurance coverage actions related to COVID-19 into

a multidistrict litigation (“MDL”) because the proposed transfer of such a broad array of actions

involving a myriad of insurers, policyholders, policy terms and conditions, and widely differing

facts, circumstances, and applicable laws will not serve the purpose of the MDL statute to

“promote the just and efficient conduct of such actions.” 28 U.S.C. § 1407(a). In light of the

Panel’s request that insurers consolidate briefing in response to the motions to transfer to the

extent possible, The Hartford joins the Response filed by Defendants Westchester Surplus Lines

Insurance Company and Indemnity Insurance Company of North America (ECF No. 376), which

includes a detailed discussion of why transfer is not appropriate.

       Further, in certain instances, the COVID-19 insurance coverage matters may present

legal, not factual, issues for resolution by the appropriate courts. For example, as of today’s

date, The Hartford has filed two dispositive motions in matters asserting COVID-19 business

income losses. In addition, a federal court in New York denied a request for preliminary

injunction in a matter involving The Hartford and stated that, under New York law, business


Company, et al., No. 3:20-cv-1181 (N.D. Tex., filed May 8, 2020); Sidkoff, Pincus & Green PC v.
Sentinel Insurance Company, Limited, No. 2:20-cv-02083 (E.D. Pa., filed Apr. 30, 2020); Ambulatory
Care Center, PA v. Sentinel Insurance Company, Limited, No. 1:20-cv-05837 (D.N.J., filed May 13,
2020); LD Gelato LLC v. Hartford Underwriters Insurance Company, Inc., No. 2:20-cv-06215 (D.N.J.,
filed May 21, 2020); Dotexamdr PLLC v. The Hartford Fire Insurance Company, et al., No. 3:20-cv-
00698 (D. Conn., filed May 20, 2020); Harvey B. Pats, M.D.P.A. v. The Hartford Fire Insurance
Company, et al., No. 3:20-cv-00697 (D. Conn., filed May 20, 2020); Independence Barbershop, LLC v.
The Hartford Financial Services Group, Inc., et al., No. 1:20-cv-555 (W.D. Tex., filed May 22, 2020);
Red Apple Dental PC v. The Hartford Financial Services Group, Inc., et al., No. 7:20-cv-03549
(S.D.N.Y., filed May 6, 2020); Rinnigade Art Works v. The Hartford Financial Services Group, Inc., et
al., No. 1:20-cv-10867 (D. Mass., filed May 7, 2020); Karmel Davis and Associates, Attorneys-At-Law,
LLC v. The Hartford Financial Services Group, Inc., et al., No. 1:20-cv-02181 (N.D. Ga., filed May 21,
2020); Back2Health Chiropractic Center, LLC v. The Hartford Financial Services Group, Inc., et al., No.
2:20-cv-06717 (D.N.J., filed Jun. 1, 2020); and Protégé Restaurant Partners LLC v. Sentinel Insurance
Co., Limited, d/b/a The Hartford, No. 5:20-cv-03674 (N.D. Cal., filed Jun. 2, 2020).

                                                   2
             Case MDL No. 2942 Document 425 Filed 06/05/20 Page 3 of 3



income loss for COVID-19 “is just not what’s covered under these insurance policies.” Social

Life Magazine, Inc. v. Sentinel Insurance Company Limited, No. 1:20-cv-03311 (S.D.N.Y.), ECF

No. 24-1, May 14, 2020 Hr’g Tr. at 15:12-16.2 In all three instances, the matters presented legal

questions and did not revolve around “common questions of fact.” 28 U.S.C. § 1407(a).

        Accordingly, The Hartford respectfully asks the Panel to deny the pending motions to

transfer the COVID-19 insurance coverage actions into an MDL for consolidated pretrial

proceedings.


June 5, 2020                                            Respectfully submitted,

                                                        /s/ Sarah D. Gordon______________
                                                        STEPTOE & JOHNSON LLP
                                                        Sarah D. Gordon
                                                        sgordon@steptoe.com
                                                        Frank Winston, Jr.
                                                        fwinston@steptoe.com
                                                        1330 Connecticut Avenue NW
                                                        Washington, D.C. 20036
                                                        Phone: (202) 429-3000
                                                        Fax: (202) 429-3902

                                                        STEPTOE & JOHNSON LLP
                                                        Justin Ben-Asher
                                                        jbenasher@Steptoe.com
                                                        1114 Avenue of the Americas
                                                        New York, N.Y. 10036
                                                        Phone: (212) 506-3900
                                                        Fax: (212) 506-3950

                                                        Counsel for The Hartford Financial Services
                                                        Group, Inc., Hartford Fire Insurance
                                                        Company, Sentinel Insurance Company, Ltd.,
                                                        Hartford Casualty Insurance Company,
                                                        Hartford Underwriters Insurance Company,
                                                        and Twin City Fire Insurance Company


2
 The plaintiff subsequently voluntarily dismissed the case. See Social Life Magazine, Inc. v. Sentinel
Insurance Company Limited, No. 1:20-cv-03311 (S.D.N.Y.), ECF No. 30 (May 22, 2020).

                                                    3
